DETAILED ACTION
In response to communications filed 12 September 2018, this is the first Office action on the merits. Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit, configured to, identify . . . and select” in claim 1 and the limitations reciting functions in claims 2-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 16, and 17 recite the steps of
identifying search histories related to element candidates that are candidates for a new element, and pieces of posted information on the element candidates; and
selecting, from among the element candidates, an element candidate to generate learning data to cause a model to learn a feature of information on the new element based on the identified search histories and the identified pieces of posted information.

These claim limitations, under their broadest reasonable interpretation, fall within the “Mental Processes” and “Mathematical Concepts” groupings of abstract ideas. The steps to identify and select can be performed as mental observations and/or evaluations. In addition, causing a model to learn a feature is a mathematical concept, as evidenced by page 31, line 15, to page 32, line 13, of the specification. Accordingly, the claims recite and abstract idea. 
This judicial exception is not integrated into a practical application. Claim 1 further recites the additional elements of a “control unit, configured to” perform the steps analyzed above. Claim 17 further recites a “non-transitory computer-readable storage medium having 
Claims 2-15, under their broadest reasonable interpretation, also fall within the “Mental Processes” and “Mathematical Concepts” groupings of abstract ideas and likewise recite an abstract idea. Claims 2-15 do not contain additional elements that do not fall within a grouping of abstract ideas beyond those inherited from claim 1. Therefore, claims 2-15 do not integrate the judicial exception into a practical application.
Considering the limitations of claims 1-17 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a computer. Therefore claims 1-17 are not patent eligible.
Claims 18 and 19 recite a model comprising:
an input layer to which a piece of posted information on an element is input;
an output layer;
a first element belonging to any layer from the input layer to the output layer but being the layer other than the output layer; and
a second element having a value calculated based on the first element and a weight of the first element,
wherein the model causes to output, from the output layer, a value indicating whether a piece of posted information is a piece of posted information on a new 

These claim limitations, under their broadest reasonable interpretation, fall within the “Mathematical Concepts” groupings of abstract ideas. The structure and calculations of the model is a mathematical concept, as evidenced by page 31, line 15, to page 32, line 13, of the specification. Accordingly, the claims recite and abstract idea.
This judicial exception is not integrated into a practical application. Claims 18 and 19 further recite the additional elements of a “non-transitory computer-readable storage medium having stored therein instructions that cause a computer to execute the model. Claims 18 and 19 also recites that the model causes “a computer to function so as” to output the value. However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a computer. See MPEP § 2106.05(f).
In addition, claim 19 recites “a data comprising: an element candidate selected based on a number of search histories related to the element candidate and a number of pieces of posted information on the element candidate from among element candidates that are candidates for a new element; search histories on the element candidate; and information indicating a relation between the element candidate and another element.” However, these additional element do not integrate the judicial exception into a practical application, because they amount to merely selecting a particular data source or type of data to be manipulated. See MPEP § 2106.05(g).
Considering the limitations of claims 18 and 19 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 18 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a computer and/or merely selecting a particular data source or type of data to be manipulated. Therefore claims 18 and 19 are not patent eligible.

Claim Objections
Claim 1 is objected to because of the following informalities:  “base on” appears to be a typographical error for --based on-- (line 8).
Claim 2 is objected to because of the following informalities:  “an element candidate” has antecedent basis to --the element candidate-- (line 2).
Claim 3 is objected to because of the following informalities:  “an element candidate” has antecedent basis to --the element candidate-- (line 2).
Claim 6 is objected to because of the following informalities: 
“a plurality of element candidates” has antecedent basis to -- the element candidates-- (line 3)
“an element candidate” has antecedent basis to --the element candidate-- (line 3)
“a threshold value” has antecedent basis to --the threshold value--  (line 7)
Claim 7 is objected to because of the following informalities: 
“a plurality of element candidates” has antecedent basis to -- the element candidates-- (line 3)
“an element candidate” has antecedent basis to --the element candidate-- (line 3)
“a threshold value” has antecedent basis to --the threshold value--  (line 7)
Claim 8 is objected to because of the following informalities: “an element candidate” has antecedent basis to --the element candidate-- (line 5).
Claim 9 is objected to because of the following informalities: “an element candidate” has antecedent basis to --the element candidate-- (line 3).
Claim 10 is objected to because of the following informalities:
“a model” has antecedent basis to --the model-- (line 3)
“a feature” has antecedent basis to --the feature-- (line 3)
“a new element” has antecedent basis to --the new element (line 4)
“an element candidate” has antecedent basis to --the element candidate-- (line 4)
“the selection unit” lacks antecedent basis and should be --a selection unit-- (line 5)
Claim 12 is objected to because of the following informalities: “a new element” has antecedent basis to --the new element-- (line 4).
Claim 13 is objected to because of the following informalities:
“a new element” has antecedent basis to --the new element-- (line 3)
“a piece of posted information” has antecedent basis to --the piece of posted information-- (line 5-6).
Claim 18 is objected to because of the following informalities: “a piece of posted information” has antecedent basis to --the piece of posted information -- (line 14).
Claim 19 is objected to because of the following informalities: “a piece of posted information” has antecedent basis to --the piece of posted information -- (line 22).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-15, the claim limitations identified in paragraph [09] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the disclosure does not provide adequate structure to perform the claimed functions. Therefore, the specification does not demonstrate that applicant has made an invention that achieves the full scope of the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-15, the claim limitations identified in paragraph [09] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations at issue are directed to functions performed by software, however, the algorithm or steps/procedure for performing the computer functions are not explained in sufficient detail. The algorithm or steps/procedure taken to perform the functions must be described so that one of ordinary skill in the art would understand how the inventor intended the function to be performed; simply restating the function recited in the claim is not sufficient. See MPEP § 2161.01(I). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennacchiotti et al. (US 2011/0022550 A1).
	
Regarding claim 1, Pennacchiotti teaches a selection device, comprising:
a control unit, configured to, identify search histories related to element candidates that are candidates for a new element (see Pennacchiotti [0033] and [0036], “Query logs” are search histories related to “candidate instances,” i.e., element candidates for a new element), and
identify pieces of posted information on the element candidates (see Pennacchiotti [0033] and [0035]-[0038], “Web,” “Web tables,” and “Wisdom of the Crowd” are pieces of posted information on the “candidate instances”); and
select, from among the element candidates, an element candidate to generate learning data, to cause a model to learn a feature of information on the new element base on the identified search histories and the identified pieces of posted information (see Pennacchiotti [0042], “extract a feature vector for each instance,” where “each instance” is a selected element candidate and the “feature vector” is the generated learning data, and [0031] teaches that the “ranker’s model is trained . . . using the features”).

Regarding claim 4,  Pennacchiotti teaches the control unit further configured to,
acquire an element candidate from a description content for the description content describing that the element candidate is registered (see Pennacchiotti [0033] and [0037], where the “inner tables” are a description content, and extracting features describes that the element candidate is registered in the inner tables),
wherein the control unit identifies a search history of the element candidate acquired by the acquisition unit and a piece of posted information on the element candidate (see Pennacchiotti [0033] and [0035]-[0038].

Regarding claim 5, Pennacchiotti teaches wherein the control unit identifies pieces of posted information corresponding to pieces of posted information on the element candidate acquired by the acquisition unit and posted within a period before the description content is registered (see Pennacchiotti [0033] and [0035]-[0038], the “Web tables” are posted before description content is registered by extracting features).

Regarding claim 10, Pennacchiotti teaches the control unit further configured to, cause a model to learn a feature of information on a new element by using information on an element candidate selected by the selection unit (see Pennacchiotti [0031] and [0042]).

Regarding claim 11, Pennacchiotti teaches wherein the control unit causes the model to learn, as the learning data, the element candidate selected by the control unit, a piece of posted information on the element candidate, and a relation between the element candidate 

Regarding claim 12, Pennacchiotti teaches wherein the control unit performs learning for a determination model to determine whether a piece of posted information is a post related to a new element by using a piece of posted information on the element candidate selected by the selection unit (see Pennacchiotti [0031] and [0034]-[0038], the “ranker’s model” determines whether a piece of posted information is a post related to the new candidate using “features generated by the feature generators”).

Regarding claim 13, Pennacchiotti teaches wherein the control unit performs learning for an element extraction model to extract a new element included in a piece of posted information by using the element candidate selected by the selection unit and a piece of posted information on the element candidate (see Pennacchiotti [0031] and [0034]-[0038], the “ranker’s model” extracted a new element included in the posted “Web”, “Web tables,” and/or “Wisdom of the Crowd” posted information).

Regarding claim 14, Pennacchiotti teaches wherein the control unit performs learning for a relation estimation model to extract a relation between a new element and another element included in a piece of posted information by using a piece of posted information on the element candidate selected by the selection unit and a relation between the element candidate 

Regarding claim 15, Pennacchiotti teaches wherein, as the relation estimation models, the control unit performs learning for a plurality of models to extract another element having a relation with the new element from a piece of posted information (see Pennacchiotti [0039], “co-occurrences between an instance and class seeds,” where subclassifying the features into “five types” performs learning for a plurality of models to extract another element) .

Regarding claim 16, Pennacchiotti teaches a selection method executed by a selection device, the method comprising:
identifying search histories related to element candidates that are candidates for a new element (see Pennacchiotti [0033] and [0036], “Query logs” are search histories related to “candidate instances,” i.e., element candidates for a new element), and
pieces of posted information on the element candidates (see Pennacchiotti [0033] and [0035]-[0038], “Web,” “Web tables,” and “Wisdom of the Crowd” are pieces of posted information on the “candidate instances”); and
selecting, from among the element candidates, an element candidate to generate learning data to cause a model to learn a feature of information on the new element based on the identified search histories and the identified pieces of posted information (see Pennacchiotti [0042], “extract a feature vector for each instance,” where “each instance” is a 

Regarding claim 17, Pennacchiotti teaches a non-transitory computer-readable storage medium having stored therein instructions that cause a computer to execute a process (see Pennacchiotti [0086]),
the instructions comprising:
identifying search histories related to element candidates that are candidates for a new element (see Pennacchiotti [0033] and [0036], “Query logs” are search histories related to “candidate instances,” i.e., element candidates for a new element), and
pieces of posted information on the element candidates (see Pennacchiotti [0033] and [0035]-[0038], “Web,” “Web tables,” and “Wisdom of the Crowd” are pieces of posted information on the “candidate instances”); and
selecting, from among the element candidates, an element candidate to generate learning data to cause a model to learn a feature of information on the new element based on the identified search histories and the identified pieces of posted information (see Pennacchiotti [0042], “extract a feature vector for each instance,” where “each instance” is a selected element candidate and the “feature vector” is the generated learning data, and [0031] teaches that the “ranker’s model is trained . . . using the features”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pennacchiotti et al. (US 2011/0022550 A1) as applied to claim 1 above, and further in view of Ahuja (US 2018/0150559 A1).

Regarding claim 2, Pennacchiotti does not explicitly teach wherein the control unit selects an element candidate to generate the learning data based on a search state indicated by the search histories and a post state indicated by the pieces of posted information.
However, Ahuja teaches wherein the control unit selects an element candidate to generate the learning data based on a search state indicated by the search histories and a post state indicated by the pieces of posted information (see Ahuja [0059], an element “topic” candidate is selected based on a search state and a post state of being search for or posted in the “specified timeframe,” respectively).
It would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to select an element topic candidate based on a search state and a post state, as taught by Ahuja, in combination with the techniques taught by 

Regarding claim 3, Pennacchiotti does not explicitly teach wherein the control unit selects an element candidate to generate the learning data based on a number of searches indicated by the search histories and a number of posts indicated by the pieces of posted information.
However, Ahuja teaches wherein the control unit selects an element candidate to generate the learning data based on a number of searches indicated by the search histories and a number of posts indicated by the pieces of posted information (see Ahuja [0059], an element “topic” candidate is selected based on a “number of searches, posts”).
It would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to select an element topic candidate based on a number of searches and a number of posts, as taught by Ahuja, in combination with the techniques taught by Pennacchiotti, because “Such a function may be specifically suitable for detecting upticks or spikes in social networking activities associated with a particular topic” (see Ahuja [0059]).

Regarding claim 6
However, Ahuja teaches wherein the control unit selects, from among a plurality of element candidates, an element candidate having an increased amount of a number of the search histories exceeding a threshold value and having an increased amount of a number of the pieces of posted information exceeding a threshold value at a time/date (see Ahuja [0059], a trending “topic” element candidate is selected having an increased “number of searches, posts” exceeding a “threshold” at a time/date “time t2”).
It would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to select an element topic candidate based on a number of search histories and a number of pieces of posted information, as taught by Ahuja, in combination with the techniques taught by Pennacchiotti, because “Such a function may be specifically suitable for detecting upticks or spikes in social networking activities associated with a particular topic” (see Ahuja [0059]).

Regarding claim 8, Pennacchiotti as modified teaches the control unit further configured to, extract, as the learning data, a piece of posted information posted at the time/date from among the pieces of posted information on an element candidate selected by the control unit (see Pennacchiotti [0034] and Ahuja [0059], where a “feature” is extracted “from a specific source” of posted information, as taught by Pennacchiotti, from posted information at  “time t2” taught by Ahuja).

 Regarding claim 9, Pennacchiotti as modified teaches wherein the control unit extracts, as the learning data, a relation between an element candidate and another element from a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pennacchiotti et al. (US 2011/0022550 A1) as applied to claim 1 above, and further in view of Frenkel et al. (US 2017/0083628 A1).

Regarding claim 7, Pennacchiotti does not explicitly teach wherein the control unit selects, from among a plurality of element candidates, an element candidate having no data items before a time/date, and having a number of data items exceeding a threshold value at the time/date.
However, Frenkel teaches wherein the control unit selects, from among a plurality of element candidates, an element candidate having no data items before a time/date, and having a number of data items exceeding a threshold value at the time/date (see Frenkel [0037], the element candidate “topic ‘Phil Collins’” is selected because it “goes from zero (0) mentions on February 1 to twenty five (25) mentions on February 2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an element topic candidate, as taught by Frenkel, in combination with the techniques taught by Pennacchiotti, because “this is a large relative increase in volume of mentions in one day” (see Frenkel [0037]).
Pennacchiotti as modified teaches wherein the data items are search history and posted information the number of data items are a number of the search histories and a number of the .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2019/0012347 A1) and Pennacchiotti et al. (US 2011/0022550 A1).

Regarding claim 18, Fukui teaches a non-transitory computer-readable storage medium having stored therein instructions (see Fukui [0037])
 that cause a computer to execute a model comprising:
an input layer to which a piece of information on an element is input (see Fukui [0052], “input layers,” where [0049] teaches “data input to a node,” i.e., information on an element is input);
an output layer (see Fukui [0052], “output layer”);
a first element belonging to any layer from the input layer to the output layer but being the layer other than the output layer (see Fukui [0052], a node belonging to an “intermediate layer” is a first element belonging to any layer other than the output layer); and
a second element having a value calculated based on the first element and a weight of the first element (see Fukui [0047]-[0049], the next node “connected vertically in the network” is a second element, which has an “initial weight” value calculated based on the “weight information” of the first element),

Fukui does not explicitly teach wherein the piece of information is posted information.
However, Pennacchiotti teaches wherein the piece of information is posted information (see Pennacchiotti [0033] and [0035]-[0038], “Web,” “Web tables,” and “Wisdom of the Crowd” are pieces of posted information).
Fukui teaches in paragraph [0029] that the type of information analyzed by the deep learning network is not limited, because “the form of learning is not limited to the deep learning.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the posted information, as taught by Pennacchiotti, with the techniques taught by Fukui, because Pennacchiotti teaches a finite set of posted information sources. It would have been obvious to try each of these sources of posted information as input information into the deep learning network taught by Fukui to predictably yield input data that may be used in the learning model disclosed by Fukui.

Regarding claim 19, Fukui teaches a non-transitory computer-readable storage medium (see Fukui [0037])

wherein the data that causes a computer to execute a model comprising:
an input layer to which a piece of information on an element is input (see Fukui [0052], “input layers,” where [0049] teaches “data input to a node,” i.e., information on an element is input);
an output layer (see Fukui [0052], “output layer”);
a first element belonging to any layer from the input layer to the output layer but being the layer other than the output layer (see Fukui [0052], a node belonging to an “intermediate layer” is a first element belonging to any layer other than the output layer); and
a second element having a value calculated based on the first element and a weight of the first element (see Fukui [0047]-[0049], the next node “connected vertically in the network” is a second element, which has an “initial weight” value calculated based on the “weight information” of the first element),
wherein the learning data causes a computer to function so as to output, from the output layer, a value indicating whether a piece of posted information is a piece of information on a new element by performing calculation based on the first element and the weight of the first element for the piece of information input to the input layer while setting, as the first element, each element belonging to each layer other than the output layer (see Fukui [0029], the “deep learning” models outputs a “numeric value,” where [0049] discloses a calculation as recited by “adjusting a change in weights when transition from one learning to the next is performed”).
Fukui does not explicitly teach

wherein the piece of information is posted information.
However, Pennacchiotti teaches
the data comprising:
an element candidate selected based on a number of search histories related to the element candidate and a number of pieces of posted information on the element candidate from among element candidates that are candidates for a new element (see Pennacchiotti [0042], “extract a feature vector for each instance,” where “each instance” is an element candidate and [0035]-[0038] teaches that the element candidate is selected based on “Query logs,” i.e., search histories, and “Web,” “Web tables,” and “Wisdom of the Crowd” pieces of posted information); 
search histories on the element candidate (see Pennacchiotti [0035]-[0038]); and
information indicating a relation between the element candidate and another element (see Pennacchiotti [0039], “co-occurrences between an instance and class seeds”); and
wherein the piece of information is posted information (see Pennacchiotti [0033] and [0035]-[0038]).
Fukui teaches in paragraph [0029] that the type of information analyzed by the deep learning network is not limited, because “the form of learning is not limited to the deep learning.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data, as taught by Pennacchiotti, with the techniques taught by Fukui, because Pennacchiotti teaches a finite set of data sources. It would have been obvious to try each of these combinations of data sources as input information into the deep learning network taught by Fukui to predictably yield input data that may be used in the learning model disclosed by Fukui.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Kristopher Andersen/Primary Examiner, Art Unit 2158